NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE KIMBERLY-CLARK WORLDWIDE, INC.,
Petitioner. ~
Misce11aneous Docket No. 958
On Petition for Writ of Mandamus to the United
States District Court for the Midd1e District of Pennsy1-
vania in case no. 09-CV-1685, Judge Wi11iam W. Ca1dWe11.
ON PETITION
Before GAJARSA, FRIEDMAN, and MOORE, Circuit Judges.
GAJARsA, Circuit Judge.
ORDER
Kimber1y-C1ark Wor1dwide, Inc. (Ki1nberly-Clark) pe-
titions for a writ of mandamus to direct the United States
District Court for the Midd1e District of Pennsylvania to
vacate its orders granting First Qua1ity Baby Products,
LLC (First Qua1ity)’s motion to compel discovery First
Qua1ity opposes Kimber1y-C1ark replies

IN RE KIMBERLY-CLARK 2
This petition for a writ of mandamus was filed simul-
taneously with Kimberly-C1ark’s 28 U.S.C. § 1292(b)
petition. Because we agreed to hear Kimberly-C1ark’s
interlocutory appeal under § 1292(b), we deny this peti-
ti0n for a writ of 1nandamus.
According1y,
IT ls ORDERE:o THAT:
Kimber1y-C1ark’s petition for a writ of mandamus is
denied.
FOR TI-IE COURT
 1 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Constantine L. Trela, Jr., Esq.
D. Michae1 Underhill, Esq.
s19
FlL£D
u.s. count or APPauLs ron
me FE.r)EnAL consult
JAN' 1 0 2011
.lAN HDRBALY
C|.D(